Fourth Court of Appeals
                                       San Antonio, Texas
                                               August 2, 2019

                                           No. 04-19-00523-CR

                                       IN RE Miguel MARTINEZ

                                     Original Mandamus Proceeding 1      0F




                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        On July 31, 2019, relator filed a petition for writ of mandamus and a motion for stay of
the underlying proceedings pending final resolution of the petition for writ of mandamus. After
considering the petition and the record, this court concludes relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a). Relator’s motion for stay is DENIED AS MOOT. This court’s opinion to issue at a
later date.

           It is so ORDERED on August 2, 2019.



                                                            _________________________________
                                                            Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2019.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1 This proceeding arises out of Cause No. 2015-CR-4203, styled The State of Texas v. Miguel Martinez, pending in
the 437th Judicial District Court, Bexar County, Texas, the Honorable W.C. Kirkendall presiding.